Title: To Alexander Hamilton from Joshua Mersereau, 29 April 1792
From: Mersereau, Joshua
To: Hamilton, Alexander



[Elizabeth, New Jersey, April 29, 1792]
The Honble. Alexr. Hambleton
Sir

I take the liberty of asking, What Success Colo. Harper has Met with in respect to his appointment. You will please to Excuse the Liberty I have taken as I am antious to hear of his appointment—as I am Confident it will tend greatly to the happyness of our part of the Country—as the Indians put full Confidence, in the Col. and Wish much for his appointment saying he never Deceivd. them as others have, in their Translations. Please to Make my respectfull Comps. acceptable To your Lady and accept the same   from Your Obedt.   Hum: Servt.
Joshua Mersereau
Elizabeth TownApril 29 1792
NB:   I expect our Election is Very Tight. Mr. Jays being one of the Emancipation Committee opperates much against him. With our Old Copper heads.
